DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 November 2020 is being considered by the examiner. 

Claim Objections
Claim 5 objected to because of the following informalities:  
Claim 5’s “supression” should be – suppression --.
Claim 5’s “predetermined value..” should be – predetermined value. --.
Claim 6 objected to because of the following informalities:  
Claim 6’s “according” should be – according --.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “Remote operation apparatus” in claims 4-7, 12-13 and 15 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: CPU, storage, external interface (Specification: Figures 2-3). 
“Operation input unit” in claims 1 and 12 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: CPU of the remote operation apparatus (Specification: Figures 2-3, Para. 0012). 
“Operation calculation unit” in claims 1 and 12 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: CPU of the remote operation apparatus (Specification: Figures 2-3, Para. 0012). 
“Operation change amount calculation unit” in claims 1 and 12 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: CPU of the remote operation apparatus (Specification: Figures 2-3, Para. 0012). 
“Communication delay time measurement unit” in claims 1 and 12 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: CPU of the remote operation apparatus (Specification: Figures 2-3, Para. 0012). 
“Speed calculation unit” in claims 1-3, 12 and 14 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: CPU of the remote operation apparatus (Specification: Figures 2-3, Para. 0012). 
“Speed calculation unit” in claims 1-3, 12 and 14 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: CPU of the remote operation apparatus (Specification: Figures 2-3, Para. 0012). 
“Drive unit” in claim 15 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: motor (Specification: Para. 0055). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US Publication Number 2021/0173392 A1) in view of Santos et al. (US Publication Number 2021/0221664 A1). 
Regarding claim 1, Okamoto teaches a remote operation apparatus for remotely operating a work machine via a communication network, the remote operation apparatus comprising: an operation input unit configured to input an operation signal to the remote operation apparatus, the operation signal in response to an operation performed by an operator for remotely operating the work machine (Okamoto: Para. 69; remote CPU further recognizes various operations performed for the remote operation device based on signals input from the touch sensor and the position detection unit); an operation calculation unit configured to acquire a magnitude of the operation input to the operation input unit from the operation signal (Okamoto: Para. 123; remote CPU may determine a forward or backward movement based on the swipe direction of the swipe operation triggered by an input operation to the operation area; vary the travel speed and the acceleration in response to a stroke amount of the swipe operation); an operation change amount calculation unit configured to acquire an operation change amount representing a degree of change in the magnitude of the operation from the operation signal (Okamoto: Para. 123; remote CPU may set the travel speed information and the acceleration information such that the travel speed and the acceleration vary in response to the distance between the start position of the swipe operation and the current position in the shorter direction of the touch panel); a communication delay time measurement unit configured to measure, as a communication delay time, an elapsed time from a time when the remote operation apparatus transmits a predetermined signal to the work machine to a time when the remote operation apparatus receives a return signal indicating that the work machine has received the predetermined signal from the remote operation apparatus (Okamoto: Para. 169; calculates a unit delay time associated with one remote operation signal based on the generation interval and the reception interval).
Okamoto doesn’t explicitly teach a speed calculation unit configured to calculate an operation speed when the work machine is driven based on the magnitude of the operation, the operation change amount, and the communication delay time.
However Santos, in the same field of endeavor, teaches a speed calculation unit configured to calculate an operation speed when the work machine is driven based on the magnitude of the operation, the operation change amount, and the communication delay time (Santos: Para. 37, 52-53; the speed of travel of the machine may be configured to be automatically reduced when the transmission rate is reduced e.g. to allow an operator to manoeuvre the machine with safety also e.g. when a reduced video quality may have a negative impact on the manoeuvring of the machine; transmission rate of transmission of data from the mining and/or construction machine may be decreased when the derivative over time of the round-trip time increases, which hence indicates an ongoing decrease in the available communication capacity).
It would have been obvious to one of ordinary skill in the art as of the effective filing data to have incorporated Santos’ speed reduction due to reduced transmission rate (Santos: Para. 52) into Okamoto’s remote controlled vehicle speed (Okamoto: Para. 123) in order to utilize a plurality of transmission rates to control a remote machine safety when the round trip transmission time increases (Santos: Para. 37, 39-42, 52).
Regarding claim 2, Okamoto doesn’t explicitly teach wherein the speed calculation unit is configured to calculate the operation speed in such a way that the operation speed is suppressed as the communication delay time becomes longer, and an amount of the suppression of the operation speed is lessened when the operation change amount becomes larger than a predetermined value.
However Santos, in the same field of endeavor, teaches wherein the speed calculation unit is configured to calculate the operation speed in such a way that the operation speed is suppressed as the communication delay time becomes longer (Santos: Para. 37, 52-53; the speed of travel of the machine may be configured to be automatically reduced when the transmission rate is reduced e.g. to allow an operator to manoeuvre the machine with safety also e.g. when a reduced video quality may have a negative impact on the manoeuvring of the machine; transmission rate of transmission of data from the mining and/or construction machine may be decreased when the derivative over time of the round-trip time increases, which hence indicates an ongoing decrease in the available communication capacity), and an amount of the suppression of the operation speed is lessened when the operation change amount becomes larger than a predetermined value. 
Santos includes calculation of the transmission rate based on watching and predicting the round-trip time of the communication between the remote control device and the mining or construction machine being controlled by the remote device (Santos: Para. 37, 53). Santos controls the transmission of data from the remote to the machine to be as close as possible to the transmission rate creating a plurality of different transmission rates being lower than a maximum transmission rate to be used by reducing the amount of data being sent, prioritizing data that is being sent, or reducing the speed of travel based on a reduced transmission rate (Santos: Para. 39-42, 52). Since the system reduces the traveling speed as the transmission rate decreases to best utilizes the current transmission rate, the traveling speed suppression will lessen as the transmission rate increases from a reduced transmission rate.
It would have been obvious to one of ordinary skill in the art as of the effective filing data to have incorporated Santos’ speed reduction due to reduced transmission rate (Santos: Para. 52) into Okamoto’s remote controlled vehicle speed (Okamoto: Para. 123) in order to utilize a plurality of transmission rates to control a remote machine safety when the round trip transmission time increases (Santos: Para. 37, 39-42, 52).
Regarding claim 3, Okamoto teaches the remote operation apparatus according to Claim 1, further comprising a storage unit configured to store the operation speed calculated by the speed calculation unit, wherein the speed calculation unit is configured to perform smoothing processing on the calculated latest operation speed using the operation speed stored in the storage unit (Okamoto: Para. 160, 162; store two or more times as the received time, and stores at least the received time of the remote operation signal previously received, and the received time tb of the remote operation signal currently received; updates storage information stored in the received time storage unit to store the received time currently received and the received time of the remote operation signal previously received).
Regarding claim 4, Okamoto teaches a remote operation method performed by a remote operation apparatus for remotely operating a work machine via a communication network, the remote operation method comprising: calculating, by the remote operation apparatus, a magnitude of an operation input to an operation input unit from an operation signal (Okamoto: Para. 123; remote CPU may determine a forward or backward movement based on the swipe direction of the swipe operation triggered by an input operation to the operation area; vary the travel speed and the acceleration in response to a stroke amount of the swipe operation), the operation signal being input from the operation input unit of the remote operation apparatus for operating the work machine and in response to an operation of the operation input unit by an operator (Okamoto: Para. 69; remote CPU further recognizes various operations performed for the remote operation device based on signals input from the touch sensor and the position detection unit); calculating, by the remote operation apparatus, an operation change amount representing a degree of change in the magnitude of the operation from the operation signal (Okamoto: Para. 123; remote CPU may set the travel speed information and the acceleration information such that the travel speed and the acceleration vary in response to the distance between the start position of the swipe operation and the current position in the shorter direction of the touch panel); measuring, by the remote operation apparatus as a communication delay time, an elapsed time from a time when the remote operation apparatus transmits a predetermined signal to the work machine to a time when the remote operation apparatus receives a return signal indicating that the work machine has received the predetermined signal from the remote operation apparatus (Okamoto: Para. 169; calculates a unit delay time associated with one remote operation signal based on the generation interval and the reception interval).
Okamoto doesn’t explicitly teach calculating, by the remote operation apparatus, an operation speed when the work machine is driven based on the magnitude of the operation, the operation change amount, and the communication delay time.
However Santos, in the same field of endeavor, teaches calculating, by the remote operation apparatus, an operation speed when the work machine is driven based on the magnitude of the operation, the operation change amount, and the communication delay time (Santos: Para. 37, 52-53; the speed of travel of the machine may be configured to be automatically reduced when the transmission rate is reduced e.g. to allow an operator to manoeuvre the machine with safety also e.g. when a reduced video quality may have a negative impact on the manoeuvring of the machine; transmission rate of transmission of data from the mining and/or construction machine may be decreased when the derivative over time of the round-trip time increases, which hence indicates an ongoing decrease in the available communication capacity).
It would have been obvious to one of ordinary skill in the art as of the effective filing data to have incorporated Santos’ speed reduction due to reduced transmission rate (Santos: Para. 52) into Okamoto’s remote controlled vehicle speed (Okamoto: Para. 123) in order to utilize a plurality of transmission rates to control a remote machine safety when the round trip transmission time increases (Santos: Para. 37, 39-42, 52).
Regarding claim 5, Okamoto doesn’t explicitly teach calculating, by the remote operation apparatus, the operation speed in such a way that the operation speed is suppressed as the communication delay time becomes longer, and an amount of the supression of the operation speed is lessened when the operation change amount becomes larger than a predetermined value.
However Santos, in the same field of endeavor, teaches calculating, by the remote operation apparatus, the operation speed in such a way that the operation speed is suppressed as the communication delay time becomes longer (Santos: Para. 37, 52-53; the speed of travel of the machine may be configured to be automatically reduced when the transmission rate is reduced e.g. to allow an operator to manoeuvre the machine with safety also e.g. when a reduced video quality may have a negative impact on the manoeuvring of the machine; transmission rate of transmission of data from the mining and/or construction machine may be decreased when the derivative over time of the round-trip time increases, which hence indicates an ongoing decrease in the available communication capacity), and an amount of the supression of the operation speed is lessened when the operation change amount becomes larger than a predetermined value. 
Santos includes calculation of the transmission rate based on watching and predicting the round-trip time of the communication between the remote control device and the mining or construction machine being controlled by the remote device (Santos: Para. 37, 53). Santos controls the transmission of data from the remote to the machine to be as close as possible to the transmission rate creating a plurality of different transmission rates being lower than a maximum transmission rate to be used by reducing the amount of data being sent, prioritizing data that is being sent, or reducing the speed of travel based on a reduced transmission rate (Santos: Para. 39-42, 52). Since the system reduces the traveling speed as the transmission rate decreases to best utilizes the current transmission rate, the traveling speed suppression will lessen as the transmission rate increases from a reduced transmission rate.
It would have been obvious to one of ordinary skill in the art as of the effective filing data to have incorporated Santos’ speed reduction due to reduced transmission rate (Santos: Para. 52) into Okamoto’s remote controlled vehicle speed (Okamoto: Para. 123) in order to utilize a plurality of transmission rates to control a remote machine safety when the round trip transmission time increases (Santos: Para. 37, 39-42, 52).
Regarding claim 6, Okamoto teaches the remote operation method accoridng to Claim 4, wherein the remote operation method comprising: storing, by the remote operation apparatus, the calculated operation speed, and performing smoothing processing on the calculated latest operation speed using the stored operation speed, by the remote operation apparatus (Okamoto: Para. 160, 162; store two or more times as the received time, and stores at least the received time of the remote operation signal previously received, and the received time tb of the remote operation signal currently received; updates storage information stored in the received time storage unit to store the received time currently received and the received time of the remote operation signal previously received).
Regarding claim 7, Okamoto teaches the remote operation method according to Claim 4, wherein the remote operation method comprising: transmitting, by the remote operation apparatus, information about the operation speed to the work machine via the communication network, converting, by the work machine, the received information about the operation speed into a drive signal for driving a drive unit of the work machine (Okamoto: Para. 100, 123; remotely operates the forklift truck, which operates based on the remote operation signal, using the remote operation device; vary the travel speed and the acceleration in response to a stroke amount of the swipe operation), and driving, by the drive unit, a drive mechanism of the work machine at a speed based on the drive signal (Okamoto: Para. 100; remotely operates the forklift truck, which operates based on the remote operation signal, using the remote operation device).
Regarding claim 12, Okamoto teaches a remote operation system comprising a work machine and a remote operation apparatus for remotely operating the work machine via a communication network, the remote operation apparatus comprising: an operation input unit configured to input an operation signal to the remote operation apparatus, the operation signal in response to an operation performed by an operator for remotely operating the work machine (Okamoto: Para. 69; remote CPU further recognizes various operations performed for the remote operation device based on signals input from the touch sensor and the position detection unit); an operation calculation unit configured to acquire a magnitude of the operation input to the operation input unit from the operation signal (Okamoto: Para. 123; remote CPU may determine a forward or backward movement based on the swipe direction of the swipe operation triggered by an input operation to the operation area; vary the travel speed and the acceleration in response to a stroke amount of the swipe operation); an operation change amount calculation unit configured to acquire an operation change amount representing a degree of change in the magnitude of the operation from the operation signal (Okamoto: Para. 123; remote CPU may set the travel speed information and the acceleration information such that the travel speed and the acceleration vary in response to the distance between the start position of the swipe operation and the current position in the shorter direction of the touch panel).
	Okamoto doesn’t explicitly teach a communication delay time measurement unit configured to measure, as a communication delay time, an elapsed time from a time when the remote operation apparatus transmits a predetermined signal to the work machine to a time when the remote operation apparatus receives a return signal indicating that the work machine has received the predetermined signal from the remote operation apparatus; and a speed calculation unit configured to calculate an operation speed when the work machine is driven based on the magnitude of the operation, the operation change amount, and the communication delay time.
However Santos, in the same field of endeavor, teaches a communication delay time measurement unit configured to measure, as a communication delay time, an elapsed time from a time when the remote operation apparatus transmits a predetermined signal to the work machine to a time when the remote operation apparatus receives a return signal indicating that the work machine has received the predetermined signal from the remote operation apparatus (Santos: Para. 169; calculates a unit delay time associated with one remote operation signal based on the generation interval and the reception interval); and a speed calculation unit configured to calculate an operation speed when the work machine is driven based on the magnitude of the operation, the operation change amount, and the communication delay time (Santos: Para. 37, 52-53; the speed of travel of the machine may be configured to be automatically reduced when the transmission rate is reduced e.g. to allow an operator to manoeuvre the machine with safety also e.g. when a reduced video quality may have a negative impact on the manoeuvring of the machine; transmission rate of transmission of data from the mining and/or construction machine may be decreased when the derivative over time of the round-trip time increases, which hence indicates an ongoing decrease in the available communication capacity).
It would have been obvious to one of ordinary skill in the art as of the effective filing data to have incorporated Santos’ speed reduction due to reduced transmission rate (Santos: Para. 52) into Okamoto’s remote controlled vehicle speed (Okamoto: Para. 123) in order to utilize a plurality of transmission rates to control a remote machine safety when the round trip transmission time increases (Santos: Para. 37, 39-42, 52).
Regarding claim 13, Okamoto doesn’t explicitly teach wherein the remote operation apparatus is configured to calculate the operation speed such that the operation speed is suppressed as the communication delay time becomes longer, and an amount of the suppression of the operation speed is lessened when the operation change amount becomes larger than a predetermined value.
However Santos, in the same field of endeavor, teaches wherein the remote operation apparatus is configured to calculate the operation speed such that the operation speed is suppressed as the communication delay time becomes longer (Santos: Para. 37, 52-53; the speed of travel of the machine may be configured to be automatically reduced when the transmission rate is reduced e.g. to allow an operator to manoeuvre the machine with safety also e.g. when a reduced video quality may have a negative impact on the manoeuvring of the machine; transmission rate of transmission of data from the mining and/or construction machine may be decreased when the derivative over time of the round-trip time increases, which hence indicates an ongoing decrease in the available communication capacity), and an amount of the suppression of the operation speed is lessened when the operation change amount becomes larger than a predetermined value.
Santos includes calculation of the transmission rate based on watching and predicting the round-trip time of the communication between the remote control device and the mining or construction machine being controlled by the remote device (Santos: Para. 37, 53). Santos controls the transmission of data from the remote to the machine to be as close as possible to the transmission rate creating a plurality of different transmission rates being lower than a maximum transmission rate to be used by reducing the amount of data being sent, prioritizing data that is being sent, or reducing the speed of travel based on a reduced transmission rate (Santos: Para. 39-42, 52). Since the system reduces the traveling speed as the transmission rate decreases to best utilizes the current transmission rate, the traveling speed suppression will lessen as the transmission rate increases from a reduced transmission rate.).
It would have been obvious to one of ordinary skill in the art as of the effective filing data to have incorporated Santos’ speed reduction due to reduced transmission rate (Santos: Para. 52) into Okamoto’s remote controlled vehicle speed (Okamoto: Para. 123) in order to utilize a plurality of transmission rates to control a remote machine safety when the round trip transmission time increases (Santos: Para. 37, 39-42, 52).
Regarding claim 14, Okamoto teaches the remote operation system according to Claim 12, further comprising a storage unit configured to store the operation speed calculated by the speed calculation unit, wherein the speed calculation unit is configured to perform smoothing processing on the calculated latest operation speed using the operation speed stored in the storage unit (Okamoto: Para. 160, 162; store two or more times as the received time, and stores at least the received time of the remote operation signal previously received, and the received time tb of the remote operation signal currently received; updates storage information stored in the received time storage unit to store the received time currently received and the received time of the remote operation signal previously received).
Regarding claim 15, Okamoto teaches the remote operation system according to Claim 12, wherein the remote operation apparatus is configured to transmit information about the operation speed to the work machine via the communication network, the work machine is configured to convert the received information about the operation speed into a drive signal for driving a drive unit of the work machine (Okamoto: Para. 100, 123; remotely operates the forklift truck, which operates based on the remote operation signal, using the remote operation device; vary the travel speed and the acceleration in response to a stroke amount of the swipe operation), and the drive unit is configured to drive a drive mechanism of the work machine at a speed based on the drive signal (Okamoto: Para. 100; remotely operates the forklift truck, which operates based on the remote operation signal, using the remote operation device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663 			/ADAM D TISSOT/                                                                 Primary Examiner, Art Unit 3663